Citation Nr: 1721801	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the Veteran testified at a Board travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2016, the Board remanded the claims for further development of the evidence.  The case is once again before the Board.

To the extent that the Veteran's October 2016 statement in support of claim may be representative of a claim to reopen  the issue of entitlement to service connection for bilateral tinnitus, the Veteran is advised that his statement does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a) (2016).  In this regard, the Board encourages the Veteran to file such a claim if he is interested in pursuing a claim to reopen the issue of entitlement to service connection for bilateral tinnitus.  See 38 C.F.R. § 3.155 (2016).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's bilateral hearing loss has been manifested by Level I hearing loss in each ear, at worst.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veteran's claim of entitlement to a compensable rating for his bilateral hearing loss arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  At the November 2015 travel board hearing, the Veteran testified that he received treatment first from the Montgomery medical center and then at the Tuscaloosa VA medical center.  Since the June 2016 remand, the Veteran's claims file has been supplemented with the July 2012 VA examination report, conducted at the Montgomery medical center, and VA treatment records from the Tuscaloosa VA medical center, dating from May 2013 to November 2015.

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Here, in July 2012 and August 2016, the Veteran underwent VA examinations for bilateral hearing loss.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results later that month.  Id. at 311.    

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Additionally, 38 C.F.R. § 4.86 provides an alternative method of evaluation of exceptional patterns of hearing impairment.  However, as the evidence in this case does not establish the requisite criteria for use of Table VIA, only Table VI will be used.  See 38 C.F.R. §§ 4.85, 4.86.

The Veteran has been afforded two VA examinations during the claim period, neither of which document a compensable level of bilateral hearing loss.

Specifically, during a July 2012 VA examination conducted in connection with the Veteran's initial service connection claim, an audiogram showed puretone thresholds of 10, 15, 30, and 40 decibels in the right ear and 15, 20, 45, and 40 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 24 decibels in the right ear and 30 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable disability rating is assigned under Table VII.

During an August 2016 VA examination, an audiogram showed puretone thresholds of 15, 20, 35, and 40 decibels in the Veteran's right ear and 20, 25, 50, and 45 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 28 decibels in the right ear and 35 decibels in the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Applying those results to Table VI in 38 C.F.R. § 4.85 again yields a finding of Level I hearing loss in both ears and, as a result, a noncompensable disability rating under Table VII.


In addition to the VA examinations, May 2013 VA treatment records documented a VA clinician's descriptive findings of a pure tone audiometry test.  There, the clinician noted "a mild high frequency sensorineural hearing loss in the right ear and a moderate high frequency sensorineural hearing loss in the left ear."  In addition, the clinician described the Veteran's word understanding as "excellent with discrimination scores of 100% bilaterally."  As the assignment of disability ratings for hearing impairment is derived from a mechanical formula, these VA treatment records provide little probative value.  Regardless, the VA clinician's findings are similar to the numeric findings documented in the July 2012 and August 2016 VA examinations.  

The audiological evaluations conducted during the VA examinations are the only evaluations of record, and the Veteran has not identified any additional, outstanding medical evidence.  Those examinations were conducted by qualified audiologists in accordance with 38 C.F.R. § 4.85(a), and the July 2012 and August 2016 VA examiners discussed with the Veteran his symptoms and the functional effects of hearing loss on his daily life activities and occupational functioning, noting that the Veteran reported that his hearing loss affected his understanding.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The functional effects of decreased hearing and difficulty understanding speech in an everyday environment are encompassed within the currently assigned rating as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  The Board finds the VA examinations to be sufficiently in compliance with the provisions of VA regulations and affords them great probative value in determining the Veteran's level of hearing impairment.

In reaching its conclusions, the Board has also considered the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including his difficulty understanding family members and his need to ask them to repeat themselves, as well as his pain and suffering.  However, as noted above, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and there is currently no probative medical evidence of record which indicates that the Veteran's measurable hearing loss even approaches the level of severity required to assign a compensable rating.  As the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss, the preponderance of the evidence is against his claim.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


